Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 10/21/2019. Claims 1-18 are currently pending and claims 1, 6, 7, 8, 10, 11, and 14 are the independent claims.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5 and 10, drawn to a data structure retained on a non-transitory computer readable medium, the data structure representing package dependencies in a computer program, wherein the data structure comprising: a set of package instance nodes, wherein each package instance node represents a different instance of a code package, wherein each package instance node comprising a package instance identifier and an instance metadata, wherein the package instance identifier is a unique identifier in the set of package instance nodes, wherein the instance metadata comprise a reference to a package record, wherein the package record representing a package, wherein the instance package is an instance of the package; wherein the set of package instance nodes comprise at least two package instance nodes that represent different instances of a same package; a set of edges connecting package instance nodes of the set of package instance nodes, wherein an edge from a source node to a target node represents a dependency relationship of a package represented by the source node on a package represented by the target node; and wherein the data structure forming a directed acyclic graph representing a package dependency tree, a recited in independent claim 1; and a method comprising: obtaining the data structure of Claim 1, wherein the package record comprises license information of the package represented by the package record; determining one or more licenses governing over the computer program or portion thereof; and outputting an indication of the one or more licenses to a user, as recited in independent claim 10, classified in 726/31 and G06F21/105.
II. Claims 1-5 and 11 drawn to a data structure retained on a non-transitory computer readable medium, the data structure representing package dependencies in a computer program, wherein the data structure comprising: a set of package instance nodes, wherein each package instance node represents a different instance of a code package, wherein each package instance node comprising a package instance identifier and an instance metadata, wherein the package instance identifier is a unique identifier in the set of package instance nodes, wherein the instance metadata comprise a reference to a package record, wherein the package record representing a package, wherein the instance package is an instance of the package; wherein the set of package instance nodes comprise at least two package instance nodes that represent different instances of a same package; a set of edges connecting package instance nodes of the set of package instance nodes, wherein an edge from a source node to a target node represents a dependency relationship of a package represented by the source node on a package represented by the target node; and wherein the data structure forming a directed acyclic graph representing a package dependency tree, a recited in independent claim 1; and a method comprising: obtaining the data structure of Claim 1, wherein the data structure providing an implicit representation of the package dependency tree that is smaller, in size, than an explicit representation of the package dependency tree; loading the data structure to a memory region of a process, wherein the explicit representation of the package dependency tree exceeds a threshold of data structures that can be retained within in-process memory; and processing, by the process, the data structure, as recited in independent claim 11, classified in 717/156 and G06F 8/433.
III. Claim 6, drawn to a method for identifying all package instances of a target package in the data structure of Claim 1, the method comprising: obtaining a package record of the target package; and traversing connections in the package record to reach all package instance nodes in the set of package instance node that are connected to the package record; whereby said identifying is performed in a constant time complexity, as recited in independent claim 6, classified in 717/141 and G06F 8/43.
IV. Claims 7-9, drawn to a method for identifying dependency paths to a target package instance in the data structure of Claim 1, the method comprising: obtaining a package instance node of the target package instance in the set of package instance nodes; and traversing the directed acyclic graph in a reverse direction, beginning at the package instance node of the target package instance, until reaching a root node of the directed acyclic graph representing a user code, whereby each traversal path is a different dependency path of the target package instance, as recited in independent claim 7; and a method comprising: obtaining, in a constant time complexity, all package node instances of a target package in the set of package node instances; for each package node instance of the target package, performing the method of Claim 7, whereby identifying all dependency paths to all instances of the target package within the data structure, as recited in independent claim 8, classified in 717/144 and G06F 8/433.
V. Claims 14-18, drawn to a computer program product comprising a non-transitory computer readable storage medium retaining program instructions, which program instructions when read by a processor, cause the processor to perform a method for building the data structure of Claim 1, the method comprising, repeatedly performing for a package to be processed: determining a package instance identifier of the package to be processed, wherein said determining the package instance identifier comprises: obtaining a unique identifier of the package to be processed; obtaining a unique identifier of a dependency sub-tree of the package to be processed in the package instance identifier; and determining the package instance identifier based on the unique identifier of the package to be processed and on the unique identifier of a dependency sub-tree of the package to be processed; in response to a determination that the set of package instance nodes does not comprise a node representing the package to be processed, creating the node and adding the node to the set of package instance nodes, wherein the determination whether the set of package instance nodes comprises the node is performed using the package instance identifier; and in case that the dependency sub-tree of the package to be processed is not empty, adding to the set of edges one or more edges representing dependency relationship between the node representing the package to be processed and one or more nodes in the dependency sub-tree of the package to be processed, as recited in independent claim 14, classified in 717/156 and G06F 8/433.

The inventions are independent or distinct, each from the other because:
Claims 1-5 and 10 are directed to a stored data structure representing dependencies of a computer program and determining license information of the computer program; claims 1-5 and 11 are directed to a stored data structure representing dependencies of a computer program that provide implicit package dependency tree, loading the data structure into memory when explicit package dependency tree exceeds threshold of data structures that can be retained in memory, and processing the data structure; claim 6 is directed to identifying all package instances of a target package in a data structure by traversing connections in a package record of the data structure to reach all package instance nodes; claims 7-9 are directed to identifying dependency paths in a data structure by traversing a directed acyclic graph/dependency tree; and claims 14-18 are directed to building a data structure having package instances, dependencies/dependency tree, etc.. While the inventions are distantly related in that all of the inventions relate to/involve/include/recite/disclose/etc. a data structure, the limitations of the independent claims differ in that they claim/perform/etc. different operations/actions/etc. on/using/etc. the data structure, ex: identifying package instances of a target package in a claimed data structure by traversing connections in a package record, is different from identifying dependency paths in the data structure by traversing a directed acyclic graph in a reverse direction, which is different from determining licenses/license information of the data structure, which is different from loading the data structure to a memory and processing the data structure, which is different from performing particular/specific/etc. steps/method to build the data structure. As such the inventions are distinct from each other.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the concepts of the inventions claimed in claims 1-5 and 10 require search/consideration for obtaining the data structure of Claim 1, wherein the package record comprises license information of the package represented by the package record; determining one or more licenses governing over the computer program or portion thereof; and outputting an indication of the one or more licenses to a user, as recited in independent claim 10, which are additional/different searches and considerations than the searches/consideration for the concepts of the invention of claim 11 requiring search/consideration for obtaining the data structure of Claim 1, wherein the data structure providing an implicit representation of the package dependency tree that is smaller, in size, than an explicit representation of the package dependency tree; loading the data structure to a memory region of a process, wherein the explicit representation of the package dependency tree exceeds a threshold of data structures that can be retained within in-process memory; and processing, by the process, the data structure, which are additional/different searches and considerations than the searches/consideration for concepts of the invention of claim 6 requiring search/consideration for obtaining a package record of the target package; and traversing connections in the package record to reach all package instance nodes in the set of package instance node that are connected to the package record; whereby said identifying is performed in a constant time complexity, 
which are additional/different searches and considerations than the searches/consideration for the concepts of the invention of claims 7-9 requiring search/consideration for obtaining, in a constant time complexity, all package node instances of a target package in the set of package node instances; for each package node instance of the target package, obtaining a package instance node of the target package instance in the set of package instance nodes; and traversing the directed acyclic graph in a reverse direction, beginning at the package instance node of the target package instance, until reaching a root node of the directed acyclic graph representing a user code, whereby each traversal path is a different dependency path of the target package instance, whereby identifying all dependency paths to all instances of the target package within the data structure, which are additional/different searches and considerations than the searches/consideration for the concepts of the invention of claim 14 requiring search/consideration for repeatedly performing for a package to be processed: determining a package instance identifier of the package to be processed, wherein said determining the package instance identifier comprises: obtaining a unique identifier of the package to be processed; obtaining a unique identifier of a dependency sub-tree of the package to be processed in the package instance identifier; and determining the package instance identifier based on the unique identifier of the package to be processed and on the unique identifier of a dependency sub-tree of the package to be processed; in response to a determination that the set of package instance nodes does not comprise a node representing the package to be processed, creating the node and adding the node to the set of package instance nodes, wherein the determination whether the set of package instance nodes comprises the node is performed using the package instance identifier; and in case that the dependency sub-tree of the package to be processed is not empty, adding to the set of edges one or more edges representing dependency relationship between the node representing the package to be processed and one or more nodes in the dependency sub-tree of the package to be processed.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/Examiner, Art Unit 2193